Case 2:18-cv-00546-JRG Document 59-16 Filed 09/12/19 Page 1 of 3 PageID #: 3284




                     EXHIBIT 11
Case 2:18-cv-00546-JRG Document 59-16 Filed 09/12/19 Page 2 of 3 PageID #: 3285




                                Patents for Robert E. Novak

 Num Patent     Award      Filing     Assignees      Inventor Title
     Number Date           Date
  34 10,244,053 3/26/2019 1/31/2018 Nexenta          Co-      Multicast collaborative erasure
                                      Systems, Inc. Inventor encoding and distributed parity
                                                              protection
  33 10,185,730 1/22/2019 8/8/2015 Nexenta           Co-      Methods and systems for key-value-
                                      Systems, Inc. Inventor tuple-encoded storage
  32 10,110,676 10/23/2018 12/24/2015 Nexenta        Co-      Parallel transparent restructuring of
                                      Systems, Inc. Inventor immutable content in a distributed
                                                              object storage system
  31 9,923,970 3/20/2018 8/21/2015 Nexenta           Co-      Multicast collaborative erasure
                                      Systems, Inc. Inventor encoding and distributed parity
                                                              protection
  30 9,767,130 9/19/2017 8/8/2015 Nexenta            Co-      Methods and systems for key sharding
                                      Systems, Inc. Inventor of objects stored in distributed storage
                                                              system
  29 9,747,319 8/29/2017 8/8/2015 Nexenta            Co-      Read-modify-write processing of
                                      Systems, Inc. Inventor chunks at the storage server level in a
                                                              distributed object storage system
  28 9,710,535 7/18/2017 8/6/2015 Nexenta            Co-      Object storage system with local
                                      Systems, Inc. Inventor transaction logs, a distributed
                                                              namespace, and optimized support for
                                                              user directories
  27 9,479,587 10/25/2016 6/11/2014 Nexenta          Co-      Scalable object storage using multicast
                                      Systems, Inc. Inventor transport
  26 9,385,875 7/5/2016 1/26/2013 Nexenta            Co-      Scalable transport with cluster-
                                      Systems, Inc. Inventor consensus rendezvous
  25 9,385,874 7/5/2016 1/23/2013 Nexenta            Co-      Scalable transport with client-
                                      Systems, Inc. Inventor consensus rendezvous
  24 9,344,287 5/17/2016 1/23/2013 Nexenta           Co-      Scalable transport system for multicast
                                      Systems, Inc. Inventor replication
  23 9,338,019 5/20/2016 1/23/2013 Nexenta           Co-      Scalable transport method for
                                      Systems, Inc. Inventor multicast replication
  22 8,434,103 4/30/2013 9/24/2001 Arris Group, Co-           Method of substituting content during
                                      Inc.           Inventor program breaks
  21 8,375,407 2/12/2013 9/24/2001 Arris Group, Co-           System and apparatus for displaying
                                      Inc.           Inventor substitute content
  20 8,237,767 8/27/2012 4/2/2009 Arris Group, Primary System and method for screening
                                      Inc.           Inventor video communications within an
                                                              interactive television system
  19 7,593,041 9/22/2009 7/3/2006 Vulcan             Sole     System and method for a software
                                      Ventures, Inc. Inventor steerable web camera with multiple
                                                              image subset capture
  18 7,518,629 4/14/2009 11/28/2006 Vulcan           Primary System and Method for screening
                                      Ventures, Inc. Inventor video communications within an
                                                              interactive television system
  17 7,453,825 11/18/2008 12/13/2004 Garrettcom,
                                           -1-       Co-      Apparatus and methods for point- to-
Case 2:18-cv-00546-JRG Document 59-16 Filed 09/12/19 Page 3 of 3 PageID #: 3286




 Num Patent     Award           Patents Assignees
                            Filing       for Robert E. Novak
                                                       Inventor Title
    Number      Date        Date
                                        Inc.           Inventor point links in robust networks
  16 7,320,137 1/15/2008    12/6/2001 Digeo, Inc.      Primary Method and system for distributing
                                                       Inventor personalized editions of media
                                                                programs using bookmarks
  15 7,243,123 7/10/2007    10/22/2001 Digeo, Inc.     Co-      Video call routing with presence
                                                       Inventor determination
  14 7,209,638 4/24/2007    1/22/2003 Melodeo, Inc. Primary Uniform memory management for
                                                       Inventor personal devices with non-uniform
                                                                memory systems
  13 7,209,633 4/24/2007    1/22/2003 Melodeo, Inc. Primary System and methods for logical
                                                       Inventor memory devices in a digital media
                                                                player
  12 7,206,500 4/17/2007    1/23/2003 Melodeo, Inc. Primary System and methods for recording
                                                       Inventor broadcast programs, converting the
                                                                programs and managing the storage in
                                                                a digital media playback device
  11 7,142,230 11/28/2006   8/22/2001 Digeo, Inc.      Primary System and method for screening
                                                       Inventor incoming and outgoing video
                                                                communications within an interactive
                                                                television system
  10 7,111,320 9/19/2006    9/25/2001 Digeo, Inc.      Sole     System and method for personalized
                                                       Inventor remote control of an interactive
                                                                television system
  9   7,103,905 9/5/2006    12/19/2000 Digeo, Inc.     Sole     System and method to provide media
                                                       Inventor programs for synthetic channels
  8   7,071,968 7/4/2006    8/6/2001 Digeo, Inc.       Sole     System and method for a software
                                                       Inventor steerable web camera with multiple
                                                                image subset capture
  7   7,034,927 4/25/2006   12/27/2001 Digeo, Inc.     Co-      System and method for identifying an
                                                       inventor object using invisible light
  6   7,032,177 4/18/2006   12/27/2001 Digeo, Inc.     Primary Method and system for distributing
                                                       Inventor personalized editions of media
                                                                programs using bookmarks
  5   7,006,613 2/28/2006   7/27/2001 Digeo, Inc.      Primary System and method for screening
                                                       Inventor incoming video communications
                                                                within an interactive television system
  4   6,972,787 12/6/2005   6/28/2002 Digeo, Inc.      Co-      System and method for tracking an
                                                       inventor object with multiple cameras
  3   6,865,555 3/8/2005    11/21/2001 Digeo, Inc.     Sole     System and method for providing
                                                       Inventor conditional access to digital content
  2   D468,274 1/7/2003     5/9/2001 Digeo, Inc.       Sole     REMOTE CONTROL (remote design
                                                       Inventor with keychain attachment)
  1   D462,333 9/3/2003     5/25/2001 Digeo, Inc.      Sole     REMOTE CONTROL (remote design
                                                       Inventor with numeric on reverse)



                                            -2-
